Citation Nr: 1549371	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-33 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to February 26, 2013 for the grant of increased dependency and indemnity compensation (DIC) based on the need for regular aid and attendance (A&A).


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The claims file was subsequently transferred to the RO in Roanoke, Virginia.

In September 2014, the Appellant requested a Board hearing. See September 2014 Substantive Appeal (VA Form 9). The Appellant received notification that a hearing was scheduled for February 2015, and requested that it be rescheduled. See November 2014 Hearing Notification Letter; see also December 2014 and February 2015 Reports of General Information. The Appellant was notified that her hearing was rescheduled for May 2015. March 2015 Hearing Notification Letter. However, the Appellant canceled; thus, the hearing request has been withdrawn. 38 C.F.R. § 20.704 (2015).

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems contains additional documents pertinent to the appeal. Any future review of this Veteran's case should consider the existence of this electronic record.



FINDING OF FACT

The Appellant's claim for increased DIC benefits based on the need for regular A&A was received on February 26, 2013.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 26, 2013, for increased DIC benefits based on the need for regular A&A have not been met. 38 U.S.C.A. §§ 1310, 5110 (West 2014); 38 C.F.R. §§ 3.5, 3.114, 3.152, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that she is entitled to an effective date prior to February 26, 2013 for the grant of increased DIC based on the need for regular A&A. The claim is denied.

Entitlement to an earlier effective date for increased DIC benefits is a legal determination, which turns on a matter of law and not on the underlying facts or development of the facts. See Manning v. Principi, 16 Vet. App. 534, 542 (2002). Accordingly, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable to the present appeal.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2)(i).

The law provides that a "claim" means a formal or informal communication in writing requesting a determination of entitlement to or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the informal claim. 38 C.F.R. § 3.155(a). An application, formal or informal which has not been finally adjudicated is considered to be a pending claim. 38 C.F.R. § 3.160(c).

The RO received the Appellant's claim for additional DIC in the form of A&A benefits on February 26, 2013.

The Board finds that the Appellant did not file a formal or informal claim for increased DIC based on A&A prior to February 26, 2013. Thus, the request for an effective date prior to February 26, 2013 is not warranted. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (stating the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later).

The Appellant's family notes that the Appellant had a brain aneurysm in 1996 that left her paralyzed and unable to care for herself, and until his death, the Veteran was her sole care and financial provider. See September 2014 Substantive Appeal and Statement. The Appellant's family further contends that when she applied for service connection for the cause of the Veteran's death in December 2001, she was not advised about A&A benefits, and her family was unaware of A&A for many years. Id. They note that a Veterans Service Officer in Macomb, Michigan, incorrectly informed them that the Appellant "did not and would not ever qualify" for A&A. Id. Thus, the Appellant's family contends that her A&A benefits should be retroactive to the date when she originally qualified, due to lack of information and misinformation regarding her eligibility for these benefits. Id.

Unfortunately, being a victim of misinformation, or lack of information, cannot estop the government from denying a benefit. See generally McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997). Even if the Appellant was misinformed, or not provided with information regarding the benefits available to her upon the Veteran's death, there is no legal authority on which to grant an earlier effective date. The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). It has been observed that "no equities, no matter how compelling, can create a right to payment outside of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). Moreover, the Appellant's lack of knowledge about eligibility for DIC benefits does not provide a legal basis for entitlement. The Court, citing to an opinion from the U.S. Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statutes and agency regulations. Morris v. Derwinski, 1 Vet. App. 260 (1991).

While there can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, there is no legal basis for entitlement to an earlier effective date. Accordingly, an earlier effective date for the grant of increased DIC based on the need for regular A&A is not warranted.


(ORDER ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to February 26, 2013 for the grant of increased DIC based on the need for regular A&A is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


